Appeal by the defendant from a judgment of the Supreme Court, Queens County (O’Brien, J.), rendered November 8, 1989, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenges to the legal sufficiency of the evidence are unpreserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt.
We have examined the defendant’s remaining contentions and find them to be without merit. Bracken, J. P., Copertino, Altman and Florio, JJ., concur.